Citation Nr: 0111795	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's claim for an 
increased evaluation for lumbosacral strain was denied.

In December 2000, a travel board hearing was held at the RO 
before C. W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that his service-connected lumbosacral 
strain is more disabling than reflected in his 10 percent 
evaluation.  He testified during his December 2000 travel 
board hearing that he had an increased number of back spasms 
and that his disability had interfered with work and social 
activities.

The veteran underwent a VA examination in July 1998.  He 
indicated that pain became chronic in the last two years and 
characterized his pain as significant.  He also indicated 
that he had been unable to work specifically because of the 
back pain.
He testified during a December 2000 travel board hearing that 
back spasms occurred 2-3 times a day at least three times a 
week and lasted for approximately thirty minutes.  Statements 
made by the veteran such as those mentioned above imply that 
he experiences difficulties beyond that described by the 
available record.  In such instances, the provisions of 
38 C.F.R. § 4.40 (2000) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.  In the case of DeLuca v. Brown, 8, Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 U.S.C.A. §§ 4.40, 4.45 (2000) 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  The Court specifically 
pointed out that an examination of musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (2000).  Id.  
In this regard it is noted that 38 C.F.R. § 4.40 requires 
that rating of disabilities of the musculoskeletal system 
reflect functional loss due to pain and reduced strength or 
endurance. A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.45, 4.49.  In 
DeLuca the Court emphasized that a VA rating examination must 
adequately portray the extent of functional loss due to pain.

On review of the record, the Board notes that the August 1998 
VA examination does not adequately portray the extent of 
functional disability due to pain in accordance with the 
Court's directives in DeLuca.  In view of the foregoing, the 
Board finds that further medical evaluation and clarification 
is warranted prior to appellate review of the issue of 
entitlement to an increased evaluation for lumbosacral 
strain. 

Additionally, treatment records dated in August 1998 from the 
Dorn VA Medical Center (VAMC) indicate he was being treated 
for back pain at the Pain Clinic.  He testified at a travel 
board hearing that the last time he was seen for his back 
disability was in June or July of 2000 at the Pain Clinic in 
Columbia.  Since the treatment records previously received 
from the Dorn VAMC did not include records from a Pain 
Clinic, it is unclear whether those records are kept separate 
from other treatment records; however, the Board notes that 
since VAMC records are within the Secretary's control, and 
could reasonably be expected to be part of the record, they 
are deemed to be constructively part of the record on appeal.  
Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus such records must be 
obtained.

Prior to determining the veteran's claim for an increased 
evaluation for lumbosacral strain, VA must ensure that it has 
fulfilled its duty to assist the veteran in obtaining 

evidence necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ascertain where he has received treatment 
for his back disability since April 1998.  
After obtaining the requested information 
and any necessary releases from the 
veteran, the RO should contact the named 
medical providers and obtain copies of 
all medical records concerning the 
veteran's treatment since April 1998, to 
specifically include the records of 
treatment at the Pain Clinic.  

2.  Following the completion of the 
foregoing, the RO must review the claims 
file and ensure that the requested 
development has been completed.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  Next, the veteran should be scheduled 
for a VA orthopedic examination in order 
to ascertain the severity of his 
lumbosacral strain disability.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
The examiner must specifically and fully 
describe for the record all signs and 
symptoms associated with the service-
connected disability.  All necessary X-
ray examinations and special studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The orthopedic examiner should be asked 
to describe any pain, weakened movement, 
excess fatigability, or incoordination 
attributable to the veteran's service-
connected disability; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or upon repeated 
use.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be 

stated for the record together with the 
reasons why it was not feasible.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  Should submission under 
§ 3.321(b) be deemed unwarranted, the 
reasons for this decision should be set 
forth in detail.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow a 
reasonable amount of time for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


